992 So.2d 239 (2008)
In re AMENDMENTS TO FLORIDA RULE OF CRIMINAL PROCEDURE 3.992(A)CRIMINAL PUNISHMENT CODE SCORESHEET.
No. SC08-1312.
Supreme Court of Florida.
September 25, 2008.
Judge O.H. Eaton, Jr., Chair, Criminal Court Steering Committee, Eighteenth Judicial Circuit, Sanford, Florida, for Petitioner.
PER CURIAM.
We have for consideration proposed amendments to Florida Rule of Criminal Procedure 3.992(a), Criminal Punishment Code Scoresheet. We have jurisdiction. See art. V, § 2(a), Fla. Const.
The Supreme Court Criminal Court Steering Committee (Steering Committee) proposes amendments to rule 3.992(a) in light of recent legislation[1] and upon recommendations *240 to the Florida Department of Corrections (DOC) by the State Attorney for the Seventeenth Judicial Circuit and the Public Defender of the Seventeenth Judicial Circuit.[2] The Steering Committee further recommended including the web page address for the scoresheet manual on the Department of Corrections' website.
After considering the Committee's proposals and reviewing the relevant legislation, we adopt the proposed amendments to rule 3.992(a), as reflected in the appendix to this opinion. New language is indicated by underscoring, and deleted language is struck through. The amendments shall become effective October 1, 2008. Because the amendments were not published for comment prior to their adoption, interested persons shall have sixty days from the date of this opinion in which to file comments with the Court.[3]
It is so ordered.
QUINCE, C.J., and WELLS, ANSTEAD, PARIENTE, LEWIS, and CANADY, JJ., concur.


*241 APPENDIX

*242 
NOTES
[1]  In Chapter 2008-238, Laws of Florida, the Legislature amended section 921.0024(1)(a), Florida Statutes, which revises the labeling of the enhancement types under subdivision IX of the scoresheet. Ch. 2008-238, § 26, Laws of Fla. The Steering Committee's proposal is consistent with those revisions.
[2]  Section 921.0024(4), Florida Statutes, requires that the Department of Corrections develop and submit the revised Criminal Punishment Code Scoresheet to the Court for approval by June 15 of each year, as necessary, in consultation with the Office of the State Courts Administrator, state attorneys, and public defenders. Based upon the recommendations reported by DOC, the Steering Committee's proposal included clarifying the community sanction violation under subdivision VI, and adding an additional line for prior record under subdivision IV.
[3]  An original and nine paper copies of all comments must be filed with the Court on or before November 24, 2008, with a certificate of service verifying that a copy has been served on the Committee Chair, Honorable O.H. Eaton, Jr., Circuit Judge, c/o Les Garringer, Office of the General Counsel, 500 S. Duval Street, Tallahassee, Florida XXXXX-XXXX, as well as separate request for oral argument if the person filing the comment wishes to participate in oral argument, which may be scheduled in this case. The Committee Chair has until December 15, 2008, to file a response to any comments filed with the Court. Electronic copies of all comments and responses also must be filed in accordance with the Court's administrative order in In re Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004).